Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered October 17, 1984, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record and all the relevant circumstances demonstrate that the defendant knowingly, voluntarily and intelligently waived his rights when pleading guilty in 1977 to criminal sale of a controlled substance in the fourth degree (see, People v Harris, 61 NY2d 9; People v Sargent, 100 AD2d 978). He was, therefore, properly adjudicated a second felony offender upon the instant plea to a similar offense (see, L 1979, ch 410). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.